Petition for Writ of Mandamus Denied and Opinion filed February 19, 2004








Petition for Writ of Mandamus Denied and Opinion filed
February 19, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00106-CV
____________
 
IN RE CARLO AGUIRRE, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
O P I N I O N
On February 10, 2004, relator filed a petition for writ of
mandamus in this Court.  See Tex. Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2003); see
also Tex. R. App. P. 52.  Relator, Carlo Aguirre, seeks
a writ of mandamus ordering the judge of the 245th District Court to rule on
relator=s motion for new trial.  
The factual statements in a petition for writ of mandamus
must be verified by affidavit made on the personal knowledge of the
affiant.  Tex. R. App. P. 52.3. 
Because relator failed to include an affidavit swearing to the truth of
all factual statements, the petition does not meet the requirements of Rule
52.3. 




Furthermore, as the party seeking relief, relator has the
burden of providing this Court with a sufficient record to establish his right
to mandamus relief.  Walker v. Packer,
827 S.W.2d 833, 837 (Tex. 1992).  Relator
claims he timely filed a motion for new trial; however, timeliness cannot be
determined because relator attaches a copy of an unsigned, undated judgment.  Furthermore, the copy of the motion for new
trial bears no file stamp.  Having failed
to meet his burden of providing a sufficient record, relator has not
established his right to mandamus relief.
We deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
 
Petition Denied and Memorandum
Opinion filed February 19, 2004.
Panel consists of Justices Fowler,
Edelman, and Seymore.